Title: To Benjamin Franklin from Sir Edward Newenham, 12[–13] November 1782
From: Newenham, Sir Edward
To: Franklin, Benjamin


Sir
Marsailles 12[–13] Novr: 1782
As I have some fears that the British Janus does not intend fair by the Kingdom of Ireland in the expected or depending Treaty of Peace, I hope Your Excellency will pardon my Zeal for my Country, by my most Earnestly entreating to Know, if Ireland is (as it ought of Right to be) particularily mentioned; if it be not, & peace should be finaly concluded, my fears Induce me to think, that our Trade & Commerce may suffer considerable & lasting Injuries—
I have wrote a public Letter to THE MEN of Ireland advising them to demand of their King, that their Kingdom be particuliarily mentioned & acknowledged by all the Belligerent Powers, but I have delayed sending it, untill I have the honor of your Answer, which I mean to use with the most confidential Respect and mention my Authority— My Letter is intended to be published in Every paper in Ireland, & it will finaly finish the fensibles—
All this Family join me in sincerest respects you & best regards to your Grandson—
I have the Honor, to be, with Every sentiment of respect your Excellencys most Obedt: and most obliged Humble Sert
Edward Newenham

PS— That the Tenor of my address may appear to yr Excellency, I have the honor to Send a Copy of it—

  
Addressed: Marsailles / To / His Excellency Dr. Franklin / Minister Plenipotentiary from / the United States of America / Passy / Paris
Notation: Newenham 12 Novr. 1782.
